Title: To Thomas Jefferson from Jean Baptiste Ternant, 18 August 1803
From: Ternant, Jean Baptiste
To: Jefferson, Thomas


          
            
              sir
            
            Paris 18th. of Augt. 1803
          
          Permit me to join some of your old friends, in an earnest recomendation of Col: foncin already known to you by his recent services in America.—Considerations relative to the actual State of things in france, and an enlightened partiality to the constitutions of the united States, having induced him to prefer the latter to the former, for his permanent residence, he is now going back, with a view to Settle in the country, and at the same time, offer his services to Government.—Being confident, from my high opinion of his professional abilities, and of his great worth as a gentleman of honor and delicacy, that he may prove a valuable acquisition to the country, I Sincerely wish that you may find it convenient to employ him Suitably to his talent and dispositions.
          with heartfelt congratulations on the success of your Louisiana negotiation, and warm wishes for your health, and very paternal administration I remain 
          sir your respectfull servant
          
            
              Ternant
            
          
        